Citation Nr: 0714121	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  00-18 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran subsequently perfected 
this appeal.

In September 2002, the Board prepared a development 
memorandum, and in November 2003, it remanded the issue for 
further development.  The case has since returned to the 
Board for appellate review.  


FINDING OF FACT

The veteran does not currently meet the diagnostic criteria 
for PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002 & Supp.2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
in letters dated in December 2002, March 2004, September 
2004, July 2005, November 2005, and October 2006.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  The claims 
folder contains service medical records, a response from the 
U.S. Armed Services Center for Research of Unit Records 
(CRUR), the veteran's contentions, post-service medical 
records from the VA Medical Centers in Birmingham and 
Tuscaloosa, as well as private medical evidence from 
Northeast Alabama Medical Center, and University of Alabama 
Hospital.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
available evidence that would need to be obtained for a fair 
disposition of this appeal.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In a November 2007 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Service Connection - Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2006).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

The veteran asserts that he is entitled to service connection 
for PTSD, which he attributes to fire and rescue duties 
carried out while stationed aboard the USS America.  On 
review, however, the Board finds that the veteran's service 
connection claim for PTSD must be denied, as the objective 
evidence fails to show he currently meets the diagnostic 
criteria for PTSD.  On October 2004 VA examination, the 
veteran was diagnosed with PTSD features, but he did not meet 
the diagnostic criteria for PTSD.  Similarly, during his most 
recent VA examination conducted in November 2006, the veteran 
was not diagnosed with PTSD; instead his Axis I diagnosis was 
anxiety disorder; alcohol dependence; and cocaine dependence.  
The examiner stated that while the veteran met the DSM-IV 
criteria for a PTSD stressor, there is no evidence directly 
linking the veteran's reported symptoms of avoidance, such as 
distancing from others, impaired range of emotions, and lack 
of interest in activities, to his stressor or to PTSD.  
Rather, the examiner suspected that the veteran's avoidance 
symptoms are most likely related to his personality disorder.  
Consequently, a diagnosis of PTSD was not rendered.  Review 
of the private medical evidence of record also fails to show 
a diagnosis of PTSD.  Without evidence of a current 
disability, the veteran's service connection claim must be 
denied.  See Brammer, supra.

To the extent that the veteran attributes his personality 
disorder to his military service, the Board notes that 
personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2006).

In sum, the Board concludes that the evidence does not 
satisfy the first element of a successful PTSD claim (i.e., 
evidence of a current diagnosis in accordance with 38 C.F.R. 
§ 4.125).  Given this finding, it is not necessary to discuss 
in detail whether the veteran participated in combat or 
whether there is credible supporting evidence of an in-
service stressor.  

Although the veteran believes that he currently has PTSD, his 
opinion as to a medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, the Board finds that the veteran does not have PTSD 
in accordance with VA regulations.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's service connection claim for PTSD 
is denied.


ORDER

The appeal is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


